Hoar, J.
We are unable to perceive that there was anv evidence whatever that the injury which the plaintiff received was occasioned by negligence of the defendant, or of any agent or servant of his. There was no evidence to show how the piece of glass which cut her hand came into the washtub. The probability would seem to be that it either adhered to the skirt which was to be washed, or was in the kettle upon the stove from which water was taken. But in either case it did not appear that the defendant or his wife knew, or had any reason to suspect, that it was there; or that there was any want of due care on the part of either. The whole foundation of the action therefore failed.
The plaintiffs’ counsel puts his case upon the ground that an employer is bound to furnish safe and suitable means and instruments for the performance of his work to the person whom he employs. This is true to some extent, but not absolutely and without qualification. He is bound to exercise reasonable and proper care and diligence in furnishing them ; but is not an insurer against accidents. There was nothing to submit to the jury; and the ruling in favor of the defendant was right.

Exceptions overruled.